DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 recite the limitation "wherein the second background playback mode indicator associated with the second video content item". There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,659,845. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.


Instant Application 16/876,425
U.S. Patent No. 10,659,845
1.    A method for selecting content to be presented, the method comprising:
1. A method for selecting content to be presented, the method comprising:
receiving, using a hardware processor, a request for a first video content item from a user device;
receiving, using a hardware processor, a request for a first video content item from a user device; determining, using the hardware processor, that the user device is currently in a background playback mode in which audio data of video content items is played back and in which video data of the video content items is inhibited from being played back; 
determining, using the hardware processor, whether the first video content item is suitable for presentation in a background playback mode in which audio data of video content items is played back and in which video data of the video content items is inhibited from being played back; and
determining, using the hardware processor, whether the first video content item is suitable for presentation in the background playback mode based on one or more properties of audio data of the first video content item;
in response to determining that the first video content item is not suitable for presentation in the background playback mode, setting, using the hardware processor, a background playback mode indicator associated with the first video content item to indicate that the first video content item is not suitable for presentation in the background playback mode and selecting a second video content item in which the background playback mode indicator associated with the second video content item indicates that the second video content item is suitable for presentation in the background playback mode.
in response to determining that the first video content item is not suitable for presentation in the background playback mode based on the one or more properties of the audio data of the first video content item, setting, using the hardware processor, a first background playback mode indicator associated with the first video content item to indicate that the first video content item is not suitable for presentation in the background playback mode; in response to determining that the first video content item is not suitable for presentation in the background playback mode, selecting, using the hardware processor, a second video content item that is associated with a second background playback mode indicator that indicates the second video content item is suitable for presentation in the background playback mode, wherein the second background playback mode indicator associated with the second video content item was set as being suitable for presentation in the background playback mode based on one or more properties of audio data of the second video content item; and in response to selecting the second video content item, automatically causing, using the hardware processor, the audio data of the second video content item to be presented by 


Similarly, Claims 2-19 correspond to claims 2-18 of the patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Steiner US 9,652,112, Ray US 9,071,867, Wilson US 9,571,870, Wheatley US PG Pub 2015/0185993 and Steiner US PG Pub 2014/0068436.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAHAR AQIL RIAZ/Examiner, Art Unit 2424